MacLean, J.
It is possible that the plaintiff would have given proof to support his assertion herein, that a balance was due him for goods sold and delivered to the defendant, had counsel been at pains to question him about the facts; but in the absence of evidence to support the plaintiff’s claim, there remained nothing for the learned justice below but to render judgment for the defendant, as he did, which judgment should be affirmed.
Freedman, P. J., and Leventbitt, J., concur.
Judgment affirmed, with costs.